1
2
3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6    JONATHON BARNES,                                    Case No. 3:18-cv-00566-MMD-CBC
7                                           Plaintiff,                    ORDER
8            v.
9    WARDEN GITTERE, et al.,
10                                      Defendants.
11
12          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a state

13   prisoner. On December 10, 2018, this Court issued an order instructing Plaintiff to file a

14   fully complete application to proceed in forma pauperis or pay the full filing fee of $350

15   within thirty days from the date of that order. (ECF No. 3 at 2.) The thirty-day period has

16   now expired, and Plaintiff has not filed another application to proceed in forma pauperis,

17   paid the full filing fee, or otherwise responded to the Court’s order.

18          District courts have the inherent power to control their dockets and “[i]n the

19   exercise of that power, they may impose sanctions including, where appropriate . . .

20   dismissal” of a case. Thompson v. Hous. Auth. of City of L.A., 782 F.2d 829, 831 (9th Cir.

21   1986). A court may dismiss an action, with prejudice, based on a party’s failure to

22   prosecute an action, failure to obey a court order, or failure to comply with local rules. See

23   Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with

24   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure

25   to comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439,

26   1440-41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se

27   plaintiffs to keep court apprised of address); Malone v. U.S. Postal Serv., 833 F.2d 128,

28   130 (9th Cir. 1987) (dismissal for failure to comply with court order); Henderson v.
1    Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure
2    to comply with local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;
9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d
20   at 1424. The Court’s order requiring Plaintiff to file another application to proceed in forma
21   pauperis or pay the full filing fee within thirty days expressly stated: “IT IS FURTHER
22   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action
23   may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that dismissal would
24   result from his noncompliance with the Court’s order to file another application to proceed
25   in forma pauperis or pay the full filing fee within thirty days.
26   ///
27   ///
28   ///



                                                    2
1           It is therefore ordered that this action is dismissed without prejudice based on
2    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full
3    filing fee in compliance with this Court’s December 10, 2018 order.
4           It is further ordered that the Clerk of Court enter judgment accordingly.
5           DATED THIS 16th day of January 2019.
6
7                                                     MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  3
